SCHALL, Circuit Judge.

ORDER

The Secretary of Veterans Affairs moves to vacate the Court of Appeals for Veterans Claims’ decision in Hackett v. Principi, 02-0080 (January 8, 2003), and have the case remanded for further proceedings consistent with this court’s decision in Conway v. Principi, 353 F.3d 1369 (Fed. Cir.2004).* Edward Hackett, Jr. opposes and moves to dismiss the Secretary’s appeal. The Secretary replies and opposes.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The Secretary’s motion to vacate and remand is granted.
(2) Hackett’s motion to dismiss is denied.

 Before filing the motion to vacate and remand, the Secretary sought a continuances of the stay. The motion to continue the stay is granted.